EXHIBIT 10.3

[SEARS HOLDINGS LETTERHEAD]

 

   Edward S. Lampert    Chairman    Sears Holdings Corporation    3333 Beverly
Road    Hoffman Estates, IL 60179

April 5, 2010

Mr. W. Bruce Johnson

Dear Bruce:

The purpose of this letter is to confirm our offer to make certain changes to
your compensation package. Although this letter serves as confirmation of these
changes, the offer is subject to the approval of the Compensation Committee of
the Sears Holdings Corporation Board of Directors (“Compensation Committee”).

The changes to your compensation package are as follows:

 

  •  

Annual base salary at a rate of $1,000,000, effective April 1, 2010.

 

  •  

You will receive a grant of 40,000 shares of restricted stock under the Sears
Holdings Corporation 2006 Stock Plan. The grant date will be the later of
(a) the date of approval by the Compensation Committee or (b) Tuesday, April 6,
2010. The restricted stock granted will be scheduled to vest on a graduated
basis, with 10,000 shares vesting on each of the next four anniversaries after
the grant date, in accordance with the award agreement. However, if a new
individual is named to serve as Chief Executive Officer prior to the first
anniversary of the grant date and your employment is involuntarily terminated
after such appointment but prior to the first anniversary of the grant date, the
first 10,000 shares will be deemed to be vested as of such termination date.

 

  •  

Use of Company-furnished ground transportation for travel between your primary
residence in the Chicago metropolitan area and the Company’s corporate
headquarters in Hoffman Estates, Illinois, the aggregate incremental cost of
which shall be imputed income to you and you will be responsible for any related
taxes.

The remaining elements of your compensation and benefits package, as currently
in effect, will remain unchanged.

To accept this offer and the terms provided herein, please sign below and return
this letter to me.

Sincerely,

 

/s/ Edward S. Lampert

     Chairman     

Confirmed and Accepted:

    

/s/ W. Bruce Johnson

    

4/25/10

W. Bruce Johnson      Date